Citation Nr: 0808474	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-26 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of right 
ankle injury, to include on the basis of aggravation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
February 1986.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2005 
rating decision of the Cleveland, Ohio Regional Office (RO) 
that denied service connection for residuals of right ankle 
fracture.  

The veteran was afforded a hearing at the RO in January 2006.  
The transcript is of record.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Review of the service medical records discloses that on 
service enlistment examination in October 1982, no defects 
pertaining to the right ankle were recorded.  The veteran 
denied any broken bone, or bone or joint deformity.  She 
entered service in February 1983.  The service records show 
that she went to sick bay in March 1983 after reportedly 
twisting her ankle twice in 48 hours.  An X-ray at that time 
was interpreted as showing two to three accessory bones 
versus an old nonunion fracture.  Following examination, an 
impression of sprain to old nonunion fracture, right fibula, 
was rendered.  The appellant was placed in a long leg cast 
for two weeks and received continuing follow-up.  It appears 
that she reinjured the right ankle in May 1983. 

In September 1983, it was noted that the veteran was still 
having problems with the right ankle.  A history of fracture 
of the right fibula during basic training was recorded on 
this occasion.  When examined in December 1985 for separation 
from active duty, she indicated that she had "broken 
bones".  

Post service private clinical records show that the veteran 
sought treatment for right foot and ankle pain in July 1992.  
Surgery was performed on the right ankle in December 2001.  

The veteran asserts that she sustained injury to the right 
ankle in service and now has chronic residuals thereof for 
which service connection should be granted.  In the 
alternative, she avers that injuries in service resulted in a 
permanent increase in severity of a pre-existing right ankle 
disorder for which a grant of service connection is warranted 
on the basis of aggravation.

The record reflects that the appellant was afforded a post 
service VA examination May 2006.  It is shown that although 
the examiner did not address the issue of aggravation, in 
statements of the case dated in June 2005 and June 2006, the 
RO concluded that any pre-existing right ankle disability was 
not aggravated by service.  There is no medical opinion to 
this effect in the record.  It is well established that the 
VA adjudicator is not free to substitute its own judgment for 
that of an expert. See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

VA's General Counsel has held that to rebut the presumption 
of soundness at service entrance under 38 U.S.C. § 1111 (West 
2002 & Supp. 2007), VA must show by clear and unmistakable 
evidence (1) that a disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service. VAOPGCPREC 3-2003; see generally Cotant v. 
Principi, 17 Vet. App. 116, 124 (2003).  Therefore, in this 
instance, VA must determine whether there is clear and 
unmistakable evidence that a right ankle disability pre-
existed service, and if so, whether the disability was 
aggravated therein.  The Board finds that the current 
clinical record is not sufficiently developed to definitively 
conclude that a right ankle disorder clearly and unmistakably 
pre-existed active duty or that it was clearly and 
unmistakably aggravated thereby.  Therefore, a current VA 
examination, to include a medical opinion is required.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Finally, review of the record discloses that the veteran has 
not been provided adequate notice of the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No.106-475, 114 
Stat.2096 (2000).  The VCAA and its implementing regulations 
require that VA provide specific notice to claimants 
regarding information needed to complete an application for 
benefits, as well as specific notice regarding information or 
evidence required to substantiate a claim. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The record reflects 
that the RO sent a VCAA notice letter to the veteran in 
January 2005, but it does not address entitlement to service 
connection for right ankle disability on the basis of 
aggravation.  The veteran must therefore be given the 
required notice with respect to this matter on appeal.  The 
case must be remanded in order to comply with the statutory 
requirements of the VCAA

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied.  The 
veteran should specifically be 
told what is required to 
substantiate the claim on appeal, 
including on the basis of 
aggravation.  She should also be 
told to provide any evidence in 
her possession that is pertinent 
to her claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).

2  The appellant should be 
scheduled for an examination by a 
VA physician (preferably one who 
has not seen her previously) to 
determine whether a right ankle 
disorder is related to service.  
All indicated tests and studies 
should be performed, and all 
clinical findings should be 
reported in detail and correlated 
to a specific diagnosis.  The 
claims file and a copy of this 
remand should be made available to 
the physician designated to 
examine the appellant.  A 
comprehensive clinical history 
should be obtained.

Based on a thorough review of the 
evidence of record and the 
physical examination findings, the 
examiner should provide an opinion 
with complete rationale as to the 
following questions: a) Does the 
veteran now have a right ankle 
disorder that is directly related 
to injury in service?. b) Does the 
medical evidence show that the 
veteran clearly and unmistakably 
had a right ankle disorder prior 
to entering active duty? c) If so, 
is it at least as likely as not 
that the pre-existing right ankle 
disorder was permanently increased 
in severity during the period of 
service beyond natural progression 
of the underlying disease process? 
d) Was any disease process or 
trauma superimposed on a pre-
existing right ankle disorder 
during service that made it worse?  
The opinions requested should be 
set forth in detail.

3.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a medical 
opinion.  If the report is 
insufficient, or if any requested 
action is not taken or is 
deficient, it should be returned 
to the examiner for correction 
action. See Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


